Citation Nr: 1633605	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to June 11, 2012, and from August 1, 2012, forward, for right shoulder tendonitis. 


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988 and from January 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted service connection for right shoulder tendonitis, with an initial rating of 10 percent.  The Veteran appealed the assigned rating in a July 2012 notice of disagreement.  Thereafter, a July 2013 rating decision granted a temporary rating of 100 percent for right shoulder arthroscopic surgery from June 1, 2012 through July 31, 2012.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  For the period prior to June 1, 2012, the weight of the evidence is against a finding that the Veteran's service-connected right shoulder disability has manifested by limitation of motion of arm at shoulder level; and, the evidence fails to show nonunion with loose movement or infrequent episodes of recurrent dislocation at scapulohumeral joint or guarding of movement at shoulder level.

2.  For the period beginning in August 1, 2012, and prior to December 22, 2014, the weight of the evidence supports a finding that the Veteran's service-connected right shoulder disability has manifested by limitation of motion of arm at shoulder level, but not by ankylosis or frequent episodes of recurrent dislocation at scapulohumeral joint or guarding of all arm movement.

3.  For the period from December 22, 2014, the weight of the evidence is against a finding that the Veteran's service-connected right shoulder disability has manifested by limitation of motion of arm at shoulder level; and, the evidence fails to show nonunion with loose movement or infrequent episodes of recurrent dislocation at scapulohumeral joint or guarding of movement at shoulder level.


CONCLUSIONS OF LAW

1.  For the period prior to June 1, 2012, the criteria for a rating in excess of 10 percent for right shoulder tendonitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203 (2015).

2.  For the period beginning in August 1, 2012, the criteria for a higher rating of 20 percent for right shoulder tendonitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203 (2015).

3.  For the period from December 22, 2014, the criteria for a rating in excess of 10 percent for right shoulder tendonitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim, including information about how VA determines the disability rating and effective date, in July 2010, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in October 2011, August 2012, and December 2014 to determine the nature and severity of the Veteran's right shoulder disability.  There is no argument or indication that these examinations, particularly the most recent one, are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran is service-connected for right shoulder tendonitis, status post right shoulder arthroscopy and debridement.  This disability is currently rated as 10 percent disabling under Diagnostic Code 5203, 38 C.F.R. § 4.71a.  A temporary rating of 100 percent was assigned for right shoulder surgery from June 1 to July 31, 2012.  As such, this specific period is not for consideration.

The evidence of record reflects that the Veteran is right-hand dominant.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees. 38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint. 

Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side and a 40 percent evaluation is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side and a 30 percent evaluation for the major side, and limitation of motion at shoulder level contemplates a 20 percent evaluation for both the major and minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for impairment of the humerus, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor and major arms; a 20 percent rating is warranted when there is marked deformity of the minor arm and a 30 percent rating is warranted when there is marked deformity of the major arm.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor/major arm at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent rating is granted for the minor arm and a 30 percent rating is granted for the major arm when there are frequent episodes and guarding of all arm movements.  For fibrous union of the minor arm a 40 percent rating is assigned, whereas a 50 percent rating is assigned for the major arm.  A 50 percent rating is warranted for nonunion (false flail joint) of the minor arm and a 60 percent rating is warranted for the major arm.  A 70 percent rating is warranted for loss of head of (flail shoulder) for the minor arm and an 80 percent rating is warranted for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in both the minor and major arms, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

Turning to the evidence of record, at an October 2011 VA examination, the Veteran reported right shoulder flare-ups.  He stated that during such episodes he had trouble sleeping on his right side due to pain in his right shoulder.  This occurred three to four times per week and would last for most of the night, with a pain level of 8/10.  On physical examination, the Veteran had right shoulder flexion to 165 degrees, with evidence of pain at 120 degrees; and right shoulder abduction to 160 degrees, with evidence of pain at 120 degrees.  There was no additional limitation in range of motion after repetitive use testing.  There was also no guarding or ankylosis.  As to functional impact, the Veteran reported pain when lifting objects overhead and typing on high counters.  

At an August 2012 VA examination, the Veteran indicated that his right shoulder symptoms had worsened over the past year.  He underwent arthroscopic surgery in June 2012 to repair a rotator cuff tear and was, at the time of the examination, undergoing physical therapy.  He reported moderate improvement in right shoulder pain, but range of motion remained restricted.  He also reported posterior shoulder muscle tightness and intermittent sharp pain over deltoid region when lying on the right side.  He denied flare-ups.  On physical examination, the Veteran had right shoulder flexion to 120 degrees, with evidence of pain at 100 degrees; and right shoulder abduction to 100 degrees, with evidence of pain at 90 degrees.  There was no additional limitation in range of motion after repetitive use testing.  There was no guarding or ankylosis.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  As to functional impact, he reported an inability to perform any heavy lifting or overhead reaching.

At a December 2014 VA examination, the Veteran complained of recurrent aching pain, with symptoms worse at night, when they disrupt his sleep; otherwise, he reported that his right shoulder was stable with good range of motion.  He denied flare-ups.  On physical examination, range of motion for the right shoulder was all normal.  There was no ankylosis.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no functional impact noted.

Based on the above, the Board finds that a higher rating of 20 percent is warranted for the period beginning in August 1, 2012, and prior to December 22, 2014, date of the December 2014 VA examination.  The Board, however, finds that a rating in excess of 10 percent is not warranted for the remainder of the appeal period.

For the periods prior to June 1, 2012, and subsequent to December 22, 2014, the subjective complaints of the Veteran and objective findings reflected in VA outpatient treatment records and VA examination reports do not warrant a 20 percent rating for the right shoulder, as limitation of motion at the shoulder level is not shown, nor nonunion with loose movement.  While acknowledging that the Veteran underwent surgery for a rotator cuff tear of the right shoulder, the evidence of record does not reflect recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.

The Board recognizes the report of flare-ups at the October 2001 examination, as well as the fact that the examiner did not estimate the degree of additional functional limitation brought about by such flare-ups.  However, it does not appear that any development in this regard would shed further light on this question, particularly given that the Veteran has since denied flare-ups at subsequent examinations.  For the period prior to June 1, 2012 flare-ups are conceded; however, the Board does not believe that seeking an opinion at this point as to the possible functional impact of unobserved flare-ups reported four years ago, which apparently have since resolved, would serve any useful purpose other than to delay resolution of the claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991). 

For the period beginning in August 1, 2012, and prior to December 22, 2014, the evidence shows limitation of motion at the right shoulder level.  See August 2012 VA examination (showing right shoulder abduction to 100 degrees, with evidence of pain at 90 degrees).  Therefore, a rating of 20 percent is warranted for this specific time period.  See Diagnostic Code 5201.  A rating in excess of 20 percent, however, is not warranted, as there is no evidence of ankylosis, limitation of motion to midway between side and shoulder level or to 25 degrees from the side, or recurrent dislocation scapulohumeral joint with frequent episodes and guarding of all arm movement.

Considering the DeLuca factors and the evidence of record, the Board finds that the assigned ratings adequately compensate the Veteran for any functional loss due to pain affecting the shoulders.  DeLuca, 8 Vet. App. at 204-7. 

The Board has considered whether there are other applicable diagnostic codes which would provide the Veteran with higher ratings based on his symptoms but finds that there are not. The evidence of record is against a finding that the Veteran's right shoulder disability is manifested by fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus; therefore higher ratings under Diagnostic Code 5202 are not warranted.  In addition, the evidence of record does not reflect that he has ankylosis of scapulohumeral articulation; therefore, ratings under Diagnostic Code 5200 are not warranted.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered and assigned, as the Veteran's symptomatology has fluctuated during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).    

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) based on the service-connected right shoulder disability has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In sum, the weight of the evidence supports a higher rating of 20 percent for right shoulder tendonitis for the period beginning in August 1, 2012, and prior to December 22, 2014, but is against a rating in excess of 10 percent for the remainder of the appeal period.  


						(CONTINUED ON NEXT PAGE)














ORDER
 
For the period prior to June 1, 2012, a rating in excess of 10 percent for right shoulder tendonitis is denied.

For the period beginning in August 1, 2012, and prior to December 22, 2014, a higher rating of 20 percent for right shoulder tendonitis is granted.

For the period from December 22, 2014, forward, a rating in excess of 10 percent for right shoulder tendonitis is denied.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


